Citation Nr: 1603924	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include a memory loss disability.

2. Entitlement to service connection for dermatitis.

3. Entitlement to service connection for a skin disability other than dermatitis.
 
4. Entitlement to service connection for a cervical spine disability.
 
5. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to February 1988, from February 2003 to June 2003, and from July 2006 to November 2007, including combat service in the Southwest Asia Theater of Operations from September 6, 2006 to October 21, 2007.  His decorations include the Combat Action Badge.  The Veteran also has numerous periods of National Guard duty that are not at issue herein.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the San Juan, Puerto Rico, Regional Office.

In May 2014 and May 2015, the Board remanded the appeal for additional development.  The matter has returned for further appellate review.

Although in May 2015 the Board broadened the claim for dermatitis to include entitlement to service connection for any skin disability, as reflected on the title page, the Board has bifurcated that claim into two issues: dermatitis and a skin disorder other than dermatitis.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a low back disability, a skin disability other than dermatitis, and an acquired psychiatric disorder to include a memory loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Clear and unmistakable evidence reflects both that dermatitis preexisted the Veteran's second and third period of active service and that such disability was not permanently aggravated beyond its natural progression by such service.  The evidence does not reflect that any symptoms attributed to dermatitis are in any way related to an undiagnosed illness or medically unexplained chronic multisymptom illness.  It is not shown to be related to his earlier period of service.

2. There is no competent medical evidence showing that the Veteran's current cervical spine disorder is related to military service or that cervical spine arthritis was compensably disabling within one year after separation from service.  The Veteran's cervical spine pain has been attributed to known clinical diagnoses and the evidence does not reflect that he has joint pain due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1. Preexisting dermatitis was not aggravated by service and is not otherwise incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.317 (2015).

2. A cervical spine disorder was not incurred or aggravated in service and cervical spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In May 2008, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order as to the issues decided herein.

Pursuant to the May 2014 and May 2015 Board remands, outstanding treatment records from the San Juan VA medical center were obtained, personnel records relating to the Veteran's National Guard service were obtained, and adequate VA examinations and opinions relating to the Veteran's dermatitis and cervical spine disorders were obtained.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands as to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Dermatitis

The Veteran claims that preexisting dermatitis was aggravated during his final period of active duty from July 2006 to November 2007.  When the evidence indicates that a disability for which a Veteran claims service connection preexisted service, the Board must consider the principles relating to the presumption of soundness.  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In May 2015, the Board determined that because a February 2003 pre-deployment examination had noted that the Veteran presented with atopic dermatitis, that disability was a "preexisting disability noted at the time of entry into service."  The Board then requested an opinion addressing whether dermatitis had been aggravated from July 2006 to November 2007 - his third period of active duty.

Here, the Board observes that the Veteran's second period of active duty, which began in February 2003, ended in June 2003.  Thereafter, service treatment records show that in July 2006, the Veteran underwent a pre-deployment health assessment where he reported having excellent health except for low back pain.  The final medical disposition was that the Veteran was deployable and no skin-related disorders were noted.  Another pre-deployment health assessment conducted about one month later was similarly negative for notations of a skin disorder and again concluded that the Veteran was deployable.

Hence, as to the Veteran's third period of active duty, no skin disability was noted upon entrance.  Thus, the presumption of soundness will attach unless clear and unmistakable evidence shows that a skin disability preexisted service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For the following reasons, these high standards for rebutting the presumption of soundness have been met in this case.

As noted above, a review of the service treatment records reveals that at the February 2003 pre-deployment health assessment, the Veteran reported that he had a history of skin diseases and described a skin rash on his hands and fingers with symptoms of itching, discoloration and dryness.  In the physician's summary and elaboration of all pertinent data, it was noted that the Veteran had atopic dermatitis.  In addition, a February 2003 service treatment record shows that the appellant reported that symptoms of dermatitis first appeared one and a half years ago but were exacerbated eight months prior.  February and March 2003 service treatment records show continued treatment for dermatitis on both hands, as do May 2003 post-deployment records and a May 2005 reserve report of medical history.

In light of the above, the Board finds that clear and mistakable evidence shows that dermatitis preexisted the appellant's second and third periods of active duty.  Hence, the only remaining question with regard to the presumption of soundness is whether clear and unmistakable evidence indicates that the preexisting disorder was not aggravated by service.

The Veteran's third period of active duty began in July 2006 and ended in November 2007 with service in Southwest Asia from September 2006 to October 2007.  At an October 2007 post-deployment report of medical assessment, the Veteran indicated that he had a skin disease or rash on his hands and the examiner noted a rash on the Veteran's hands.

At a June 2008 VA general medical examination, the Veteran reported that he first noticed skin problems around 2000 or 2001 when he noticed skin discoloration, desquamation and pruritus on his hands bilaterally and that he had been prescribed multiple topical creams.  He added that during his deployment to Bagdad, the skin on his hands was drier but that he never visited sick call regarding this complaint.  The Veteran's current medication included applying hydrocortisone valerate to affected areas of skin twice daily.  At the time of the examination, the Veteran reported an itching rash.  Physical examination revealed excoriations and hypopigmented, corrugated and irregular areas of skin with associated itching on the lateral areas of the hands and dorsum of the fingers bilaterally.  There were no fissures, and no open or broken skin.  The examiner diagnosed the Veteran with eczematous dermatitis but did not provide an opinion regarding etiology or whether a skin disease had increased in severity during service.  The claims file had not been made available for review.

In May 2015, the Board found the June 2008 VA general medical examination to be inadequate and remanded the appeal for an opinion regarding whether the Veteran's skin disability had been aggravated during his final period of active duty.

At a September 2015 VA skin diseases examination, after reviewing the claims file, the examiner noted that the Veteran had suffered chronic dermatitis of both hands since 2001.  As to his final period of active duty, there was a rash on both hands.  The examiner noted that the Veteran currently complained of chronic redness, swelling, burning and itching in both hands and observed that both his hand had become permanently discolored.  She described an erythematous scaly rash with patches of grayish discoloration over the dorsal aspect of both hands and fingers, which she diagnosed as dermatitis.  The examiner, an M.D., opined that the Veteran's dermatitis, which clearly and unmistakably existed prior to service, had not been aggravated beyond its natural progression by service.  While dermatitis was found to be active upon entrance into the second period of active duty, he had been given topical medications and was able to complete his active duty without complications.  As to his final period of active duty service, the examiner opined that because the service treatment records did not mention any special incidents related to the rash on his hands, the skin condition had essentially followed its natural course.  Thus, there is no evidence of aggravation.

In considering the effect of 38 U.S.C.A. § 1111, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  The cited statute and its implementing regulation, 38 C.F.R. § 3.306, provide that aggravation by service is presumed where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase is due to the natural progress of the disease.

In answering this question, The Board must consider the Veteran's lay statements indicating that his dermatitis worsened during service.  The Veteran served in Iraq and Kuwait and was awarded the Combat Action Badge and, in his notice of disagreement, he asserted that his dermatitis had been aggravated "coincidental to my combat tour in Iraq."  Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may establish service incurrence or aggravation of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d).

Here, although the Veteran is competent to testify to his observations, he has not provided "satisfactory lay or other evidence" of in-service aggravation.  Most notably, at the June 2008 VA general medical examination, he indicated that during his deployment to Bagdad, the skin on his hands felt drier but was never so severe as to prompt him to visit sick call.  Hence, regardless of whether a worsening of dermatitis may be consistent with the circumstances, conditions or hardships of service, his lay statements alone fail to suggest even an increase in severity of dermatitis.

Moreover, the question of whether his dermatitis permanently worsened beyond its natural progression is the type of complex medical matter as to which lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board cannot render its own independent medical judgments and therefore must, in the absence of an explicit indication in the contemporaneous evidence of worsening or increase in severity, rely on a medical opinion.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

There is one relevant medical opinion on this question.  The VA physician in September 2015 concluded that dermatitis did not increase beyond its natural progression during the appellant's last periods of active duty based on the absence of treatment for a rash during this period.  The examiner accurately described the evidence in the service treatment records.  She clearly indicated that she had reviewed the claims file and therefore considered the pre-service level of severity as well as the post-deployment examination.  That her rationale identifies the lack of "special incidents" as a basis for finding that there had been no worsening indicates that she had contemplated the preexisting level of severity and compared it to subsequent symptoms.  Indeed, the Veteran was evaluated immediately upon returning from his deployment but the examiner there noted only a rash on the Veteran's hands - symptoms essentially identical to those shown prior to his entry into his third period of active duty.  Although the examiner's rationale was not extensive, her familiarity with the Veteran's medical history and current condition entitles the opinion to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

There is no contrary medical opinion in the evidence of record.  The only other medical examination addressing dermatitis was provided by a June 2008 VA examiner, who did not address whether dermatitis had increased in severity during service.

To the extent that the Veteran is competent to opine on this question, his opinion - which is essentially conclusory - is not as thoroughly reasoned as that of the September 2015 VA examiner.  Thus, as the evidence clearly and unmistakably indicates that the Veteran's dermatitis preexisted service and was not aggravated thereby, the presumption of soundness has been rebutted.  As this evidence also clearly and unmistakably reflects that the Veteran's preexisting dermatitis was not in fact aggravated by service, and that the current dermatitis is therefore unrelated to service, entitlement to service connection for dermatitis is not warranted.  See Wagner, 370 F.3d at 1096 ("If this burden [of rebutting the presumption of soundness] is met, then the veteran is not entitled to service-connected benefits").

The Board acknowledges that while the Veteran's preexisting dermatitis may have overlapped with a period of his service in the National Guard, the Veteran does not contend, and there is no evidence indicating, that the dermatitis is the result of such service.  Similarly, while dermatitis was noted upon entrance into his second period of active duty February 2003 to June 2003, the Veteran does not contend that his dermatitis was aggravated during this period and the evidence does not otherwise support such a finding.  Finally, dermatitis is a known clinical diagnosis and its onset predated the Veteran's service in Southwest Asia Theater of operations during the Persian Gulf War.  To the extent there may be skin-related symptoms not attributable to dermatitis, those are addressed below in the remand.  There was no pertinent complaint or finding during the first period of active service.


Cervical Spine

The Veteran also claims that a cervical spine disability was incurred in his third period of active duty.  As noted above, the Veteran served in Iraq and Kuwait and was awarded the Combat Action Badge.  Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.

While the Veteran contends in his notice of disagreement that he injured his cervical spine "coincidental to my combat tour in Iraq," he has not made any specific allegations that he suffered a neck injury as a result of combat activity.  Service treatment records show that while a June 2006 annual medical review and a July 2006 pre-deployment examination were both negative for complaints or notations relating a cervical spine disorder, an October 2007 post-deployment report of medical history shows that the Veteran complained of severe neck pain.  Further, at an October 2007 health assessment, the Veteran reported that he had medical concerns relating to upper back pain.

Notwithstanding the lack of specific combat-related allegations, the general claim that he injured his neck in service is consistent with the circumstances of his service and is supported by the service treatment records.  Hence, the Veteran has established the in-service injury element of his claim.  He has also been diagnosed with cervical myositis and muscle spasm and has thus met the current disability element as well.  The dispositive issue is whether there is a relationship between the current disabilities and service.

There is only one medical opinion on this question.  At a September 2015 VA cervical spine examination, a doctor diagnosed the Veteran with cervical myositis and muscle spasm, noting that the appellant reported complaining of neck pain for about one year.  After reviewing the claims file, the examiner opined that it was less likely than not that his current cervical spine disabilities were related to service because, although there was an October 2007 notation of neck pain, there was no evidence of any treatment for such complaints either during service or within one year of separation from service.  She further opined that it was less likely than not that a cervical spine disability was caused or aggravated by a low back disability because each are separate anatomical regions and have no etiological correlation.  She added that she believed his current complaints were likely related to the physical demands of his current employment as a full-time technician for a water supply equipment company.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.

The only contrary opinion is that of the Veteran, who has indicated in his written statements that he believes his cervical spine disabilities are related to events during his final period of active duty.  To the extent that the Veteran is competent to opine as to this complex medical matter, the Board finds the specific, reasoned opinion of the health care professional who performed the September 2015 VA examiner to be of greater probative weight than the Veteran's general lay assertions.

The Veteran's cervical myositis and spasm are not chronic conditions listed under 38 C.F.R. § 3.309(a).  Hence, the regulations pertaining to chronic conditions are not for application.  See Walker, 708 F.3d at 1331.

In addition, the examiner not only rendered two diagnoses, reflecting that the cervical spine symptoms were attributable to known clinical diagnoses, she also specifically attributed these symptoms to the Veteran's current work as a water technician.  Although she did not specifically reference the lack of a medically unexplained chronic multisymptom illness or undiagnosed illness, the examiner's findings reflect that she attributed all pertinent symptoms to the known clinical diagnoses of cervical myositis and spasm, and this evidence thus weighs against entitlement to compensation under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

As above, the Board acknowledges that while the Veteran had prior periods of active duty and extensive service in the National Guard, he does not contend, and there is no evidence indicating, that any cervical spine disability is related to such service.

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for dermatitis and a cervical spine disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for dermatitis is denied.

Entitlement to service connection for a cervical spine disability is denied.


REMAND

Regarding the low back disability, in September 2015, a VA physician diagnosed the Veteran with lumbar strain and lumbar spondylosis/degenerative changes of the spine.  While she addressed whether the lumbar strain had worsened during the appellant's final period of active duty, she erroneously stated that the Veteran had been initially diagnosed with lumbar spondylosis and disc herniation in 2009.  Based on this assumption, she opined that lumbar spondylosis and disc herniation were unrelated to service.  Significantly, the Board's review of the claims file reveals that the Veteran underwent a lumbar spine MRI in May 2006 - prior to his reentry into active duty in September 2006.  The impression there was of mild degenerative osteoarthritic changes and disk herniation from L3-L4 to L5-S1 causing mild central spinal canal stenosis at L3-L4 and L4-L5 with mild neural foramina stenosis.  Hence, an addendum opinion is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As to an acquired psychiatric disorder, to include a memory loss disability, in May 2015, the Board remanded the appeal and directed a VA examiner to address whether the Veteran had chronic memory loss symptoms, and if so, whether those symptoms could be attributed to a known clinical diagnosis.  At a September 2015 central nervous systems examination, a VA neurologist stated that the Veteran had been diagnosed with "other central nervous condition," specifically, memory loss, in 2007, and noted an international classification of disease number of 780.93.  In a subsequent opinion, the same neurologist opined that the memory loss reported by the Veteran was "purely subjective with no objective evidence to support it" and observed that the mini-mental state examination fell between the range of normality, that the Veteran had been able to maintain a regularly scheduled job without difficulty and that he had coherent, logical and appropriate responses during the evaluation.  The examiner added that both service and VA treatment records were silent for complaints of memory loss.

Read in conjunction, the examination and opinion appear inconsistent.  While the notation regarding the initial onset of memory loss in 2007 implies that the symptoms were attributable to a known clinical diagnosis, the examiner's characterization of the Veteran's memory loss symptoms as "purely subjective" undermines that suggestion.  In light of the Veteran's prior service in the Southwest Asia Theater of operations during the Persian Gulf War, and the inclusion of neurologic and neuropsychological symptoms as potential signs of a medically unexplained chronic multisymptom illness, further clarification is required.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  To the extent the examiner failed to address whether the appellant's memory loss was attributable to a known clinical diagnosis, the opinion did not substantially comply with the remand instructions.  Stegall, 11 Vet. App. at 268.

Similarly, in addition to neurologic and neuropsychological symptoms, a medically unexplained chronic multisymptom illness may manifest by signs and symptoms involving the skin.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  As discussed above, while the Veteran's dermatitis has been attributed to a known clinical diagnosis, the record indicates that the Veteran has experienced additional skin-related symptoms.  A November 2009 VA treatment record shows an assessment of skin lesions suggesting tinea corporis versus mild psoriasis.  A January 2010 VA treatment record show an assessment of "skin rash suggest[ing] tinea corporis but is not active but remains with skin discoloration in elbows."  Since prior opinions regarding the Veteran's skin were limited to only a discussion of his dermatitis, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the September 2015 opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must provide an opinion as to whether it is at least as likely as not (probability equal to or greater than 50 percent) that any low back disability underwent an increase in severity during the Veteran's service from July 2006 to November 2007.

If the condition underwent an increase in severity during service, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that the increase in severity was not due to the natural progress of the condition.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed if an examination is requested.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).

2. Thereafter, forward the entire claims file in electronic records to the examiners who prepared the September 2015 opinions regarding memory loss and skin disorders, or, if unavailable, to another suitably qualified VA examiner.  The examiners should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

Regarding memory loss, the examiner must provide an opinion addressing whether it is at least as likely as not (probability equal to or greater than 50 percent) that the memory loss symptoms can be attributed to a known clinical diagnosis.  If the answer is in the affirmative then provide an opinion as to whether it is at least as likely as not (probability equal to or greater than 50 percent) that the memory loss diagnosis is related to the Veteran's service.

Regarding a skin disability other than dermatitis, the examiner must provide an opinion addressing whether it is at least as likely as not (probability equal to or greater than 50 percent) that any signs and symptoms involving the skin (other than those already attributed to dermatitis) can be attributed to a known clinical diagnosis.  If the answer is in the affirmative then provide an opinion as to whether it is at least as likely as not (probability equal to or greater than 50 percent) that any skin disorder other than dermatitis is related to the Veteran's service.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


